Case: 12-10537         Date Filed: 07/17/2012   Page: 1 of 2

                                                                      [DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________

                                            No. 12-10537
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 1:07-cr-20563-DLG-4



UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                    Plaintiff-Appellee,

                                                 versus

JESUS CERVANTES-GUZMAN,
a.k.a. Hugo Quintino-Pantoja,

llllllllllllllllllllllllllllllllllllllll                                Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Southern District of Florida
                                 ________________________

                                            (July 17, 2012)

Before CARNES, WILSON and HILL, Circuit Judges.

PER CURIAM:
              Case: 12-10537     Date Filed: 07/17/2012   Page: 2 of 2

      Tracy Dreispul, appointed counsel for Jesus Cervantes-Guzman in this

appeal from the denial of Cervantes-Guzman’s motion for a sentence reduction,

pursuant to 18 U.S.C. § 3582(c)(2), has moved to withdraw from further

representation of the appellant and filed a brief pursuant to Anders v. California,

386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent review of

the entire record reveals that counsel’s assessment of the relative merit of the

appeal is correct. Because independent examination of the entire record reveals no

arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

denial of Cervantes-Guzman’s motion is AFFIRMED.




                                          2